OE         k                                          04/27/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0048


                                       OP 21-0048


 ZANE AARON TENOLD,                                                         APR 2 7 2021
                                                                        Bowen Greenwood
                Petitioner,                                           Clerk of Supreme Court
                                                                         State of Montana


         v.                                                                 ORDER

 WARDEN JIM SALMONSEN,

                Respondent.



         Through counsel, the Respondent Warden Jim Salmonsen of the Montana State
Prison has filed its supplemental response after this Court's March 23, 2021 Order pointing
out that self-represented Petitioner Zane Aaron Tenold may be due additional credit for
time served in his first sentence from the Ravalli County District Court.
         Our previous Order contains more details about Tenold's three sentences, and we
will not repeat it in its entirety. Pertinent here is this paragraph from the March 23, 2021
Order:
       We agree with the Department that not all of Tenold's sentences run
       concurrently. We conclude that the running of Tenold's sentences is correct.
       Upon review, however, this Court has concern with Tenold's first sentence
       because he may have not received all the credit that he was due, making it
       longer than the law allows. Section 46-18-403(1), MCA;Lott v. State, 2006
       MT 279, ¶ 22, 334 Mont. 270,150 P.3d 337. We point out that the District
       Court awarded Tenold twenty days of credit for time served in jail in his
       original deferred sentence. Section 46-18-201(9), MCA. For the 2010
       revocation of his first sentence, as Tenold mentions, he received fifty-three
       days for credit in detention. Section 46-18-203(7)(b), MCA. According to
       the sentence calculation provided by each party, Tenold only received three
       days of credit for time served. It is unclear whether Tenold would be due at
       a minimum, twenty days, or at a maximum, seventy-three (20 + 53) days of
       credit for tirne served, without duplication along with the 72 hours for his
       first sentence because it was not included in the 2016 revocation judgment
       for his first sentence.

Order, at 2-3.
       Warden Salmonsen concurs with this Court that Tenold is entitled to more credit for
time served and provides a recalculation of his first sentence. Warden Salmonsen points
out that Tenold's first sentence was calculated with only three days of credit for time
served, and that he is due the additional 20 days plus the 53 days from the earlier
judgments' awards. Warden Salmonsen explains that with the additional 73 days, or the
total of 76 days, Tenold's first sentence has a commencement date of February 4, 2016,
instead of April 17, 2016, and the discharge date is recalculated to be June 13, 2030.
Warden Salmonsen concludes that the Department ofCorrections is not extending Tenold's
incarceration because the Department of Corrections has since corrected Tenold's first
sentence to include all the credit for time served. Lott, ¶ 22.
       Tenold's claim about a miscalculation of his sentences has since been rectified. We
conclude that Tenold's discharge dates reflect this additional credit and that Tenold is not
entitled to habeas corpus relief. Section 46-22-101(1), MCA. Accordingly,
       IT IS ORDERED that Tenold's Petition for a Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Zane Aaron Tenold personally.
       DATED this Z.-1,—day of April, 2021.




                                                                  Justices